Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers: 11,175,740, 10,754,429, 10,496,176, and 10,281,983, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 16, “wherein the at least one movable haptic cue is generated based on an aspect ratio of the video and an area of the haptic feedback interface associated with the determined haptic feedback”. The closest prior art of record Saboune
(US 2014/0267904) teaches a haptic feedback device (100) (see Fig. 1; [0024]) for providing haptic sensation ({0024]), comprising: a haptic feedback interface (143) (see Figs. 1, 3, 4; [0024, 0044]) that comprises a plurality of haptic elements (see [0044]); a haptic feedback controller (150, 162) (see Fig. 1; [(0037, 0042]) configured to determine (see [0037, 0042]) a haptic feedback (see [0037, 0042, 0044]) for the upcoming scene of the video (see [0029, 0042]); and a haptic feedback generator (150, 162) (see Fig. 1; [(0037, 0042]) configured to generate one or more movable haptic cues (see [0044]). However, singularly or in combination with other prior art, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692